Citation Nr: 1421059	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the lumbar spine with L4-5 disc bulge and left lower extremity radiculitis, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1977 to May 1981, and from June 1982 to June 1983.  He had subsequent service in the Idaho Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In May 2010, the Veteran testified at a Board videoconference hearing.  

In December 2010, the Board remanded the Veteran's claims on appeal, to include the issue of a total disability rating based on individual unemployability (TDIU).  Thereafter, in an April 2012 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for a TDIU.  In an April 2012 supplemental statement of the case (SSOC), the AMC continued the denial of the Veteran's claims for higher disability ratings for his lumbar spine disability and for his radiculopathy of the right lower extremity.  The Veteran's appeal has since been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected arthritis of the lumbar spine with L4-5 disc bulge and left lower extremity radiculitis is manifested by forward flexion of the thoracolumbar spine to 30 degrees with pain on range of motion; neither unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes associated with intervertebral disc syndrome (IVDS) have been shown.  

2.  The Veteran's radiculopathy of the right lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve; moderately severe or severe incomplete paralysis of the sciatic nerve has not been shown.  

3.  The Veteran has sciatic nerve impairment of the left lower extremity manifested by mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for arthritis of the lumbar spine with L4-5 disc bulge have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5237-5243 (2013).  

2.  The criteria for a rating greater than 20 percent radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a separate 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a November 2007 letter, the RO notified the Veteran of information and evidence necessary to substantiate his claims for increased ratings for his thoracolumbar spine disability and for his right lower extremity radiculopathy.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claims on appeal in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's identified private and VA treatment records are associated with the claims folders, as are his records from the Social Security Administration (SSA).  The Veteran has also been provided VA examinations to evaluate the severity of his disabilities associated with this appeal.  The Veteran was last examined in January 2011; thus it has been almost 31/2 years since the Veteran's most recent VA C&P examination.  Although evidence submitted between the date of a VA examination and the Board's review could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); 38 U.S.C. § 5103A(d)(2).  In the present case, the Veteran has not submitted any additional evidence demonstrating a worsening of his condition.  The Board finds the record before it sufficient to adequately consider the Veteran's claims on appeal.  Therefore, the Board cannot conclude that its duty to assist in this instance requires an additional medical examination.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  With increased rating claims, VA must consider that a claimant may experience multiple distinct degrees of disability resulting in different levels of compensation from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, in an April 1999 rating decision, the RO granted service connection and assigned a 20 percent disability rating for degenerative arthritis of the lumbar spine with bulging lumbar disc at L4-5.  In an October 2000 rating decision, the RO increased the Veteran's disability rating to 40 percent.  In a May 2003 rating decision, the RO granted service connection and assigned a 20 percent rating for radiculopathy of the right lower extremity.  In January 2005, the Veteran sought an increased rating his thoracolumbar spine disability.  A report of February 2005 VA examination included the examiner's impression of lumbar disc disease, secondary right side radiculopathy, and also secondary left lower extremity radiculitis.  In an April 2005 rating decision, the RO denied the Veteran's claim for an increased rating for degenerative arthritis of the lumbar spine with L4-5 disc bulge.  The service-connected disability description included left lower extremity radiculitis.  The Veteran was notified of the April 2005 rating decision but did not appeal.  

In November 2007, the Veteran submitted an application for a TDIU (VA Form 21-8940).  The RO appears to have accepted the Veteran's application also as claims for higher ratings for the service-connected thoracolumbar spine and right lower extremity disabilities.  

Lumbar Spine Disability

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242.  

Following the rating criteria, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) provides: (See also Plate V.)-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides: In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides: Round each range of motion measurement to the nearest five degrees.  

Note (5) provides: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides: Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The veteran's spine disability can also be evaluated, if warranted, under the intervertebral disc syndrome formula of Diagnostic Code 5243.  Under Diagnostic Code 5243, a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Following the rating criteria under Diagnostic Code 5243, Note (1) provides: for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  It is provided in Note (2) that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran is entitled to evaluation under whichever formula results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  

As noted above, at the time of the claim for increase in November 2007, the Veteran's thoracolumbar spine disability (with left lower extremity radiculitis) was rated as 40 percent disabling.  Thus, to warrant a higher rating to 50 percent for disability of the spine, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  

The evidence documents the progressive worsening of the Veteran's thoracolumbar spine disability and his use of methadone to alleviate pain.  A January 2008 statement from the Veteran's treating VA physician noted the Veteran to be significantly disabled due to his musculoskeletal disabilities, to include the lumbar spine.  An April 2008 MRI (magnetic resonance imaging) study of the Veteran's lumbar spine revealed moderately severe and severe degenerative changes with neural foraminal narrowing.  VA examinations in April 2008 and January 2011 noted clinical findings of limited range of motion of the Veteran's thoracolumbar spine with pain on motion.  

The evidence does not reflect unfavorable ankylosis of the thoracolumbar spine.  At no time has the Veteran's thoracolumbar spine been fixed in flexion or extension.  Otherwise, the Veteran is receiving the maximum disability rating available for that symptomatology associated with his disability which includes limitation of motion.  As a result, consideration of 38 C.F.R. § 4.40 and § 4.45 are not necessarily warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based upon symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).  The Board has also considered whether the Veteran's thoracolumbar spine would warrant a higher disability rating under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, however, degenerative arthritis is rated for limitation of motion under the appropriate diagnostic code for the specific joint involved.  As noted, the Veteran is receiving a 40 percent rating for his lumbar spine disability based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Additional consideration of Diagnostic Code 5003 would not allow for a higher rating.  

Also, the evidence does not support incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.  (Parenthetically, as noted above, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)  In this case, neither the Veteran's reports concerning his disability or any medical evidence reflect incapacitating episodes that would warrant a 60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Therefore, the evidence does not reveal unfavorable ankylosis of the thoracolumbar spine (or unfavorable ankylosis of the entire spine) and warrant an increased rating to 50 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The evidence also does not support an increased rating to 60 percent for incapacitating episodes associated with intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

With regard to neurological symptoms associated with the Veteran's thoracolumbar spine disability, as noted above, the Veteran's disability description includes left lower extremity radiculitis.  In the reports of VA examinations dated in February 2005, April 2008, and January 2011, different examiners found the Veteran to have left lower extremity nerve dysfunction.  The examiner in February 2005 diagnosed the Veteran with left lower extremity radiculitis.  In the report of April 2008 examination, the examiner's diagnosis included bilateral radicular back pain.  

Also, in the report of January 2011 VA examination, the examiner noted abnormal sensory findings for both the right and left lower extremities based on impairment of the L5-S1 nerves.  The examiner's diagnosis was L5-S1 radiculopathy and he described the impairment as mild.  He also noted the problem associated with the diagnosis was right sciatica.  It is not clear to the Board why the examiner ultimately referenced only right sciatica even though his findings identified bilateral nerve impairment of the lower extremities.  The AMC did not address this discrepancy in its April 2012 SSOC.  Otherwise, a September 2008 VA physical medicine treatment note reflects an assessment of abnormal electromyographic (EMG) study and electrodiagnostic evidence of right L5 radiculopathy.  

Notwithstanding the lack of diagnostic test evidence identifying nerve impairment associated with the left lower extremity, in light of the April 2008 MRI findings demonstrating severe degenerative changes and neural foraminal narrowing as well as assessments by VA examiners identifying left lower extremity radiculitis and radiculopathy, reasonable doubt as to the existence of  nerve impairment of the left lower extremity will be found in the Veteran's favor.  With that said, the Veteran's left lower extremity radiculopathy has been reported by the Veteran as being intermittent and not as severe as his right lower extremity radiculopathy.  In light of the January 2011 VA examiner's finding of mild impairment and the lack of any other medical evidence demonstrating a greater severity of disability, a 10 percent disability rating for impairment of the sciatic nerve associated with the left lower extremity, mild in degree, is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board does not find the evidence supports or more nearly approximates a disability rating of 20 percent, or higher, for moderate incomplete paralysis.  

The Board notes that under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  

Therefore, following a review of the evidence, the Board does not find that consideration of the Veteran's orthopedic or neurologic manifestations of his thoracolumbar spine disability would warrant a disability rating greater than 40 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A separate 10 percent rating, however, is warranted for sciatic nerve impairment of the left lower extremity associated with the thoracolumbar spine disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Right Lower Extremity Radiculopathy

The Board notes that peripheral neuropathy of the lower extremities is rated under those diagnostic codes for the peripheral nerves under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.20 (2013).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis, which has not been shown, given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See note preceding 38 C.F.R. § 4.124, Diagnostic Code 8510.  

The Veteran's service-connected radiculopathy of the right lower extremity has resulted in sensory loss and also in pain, based on clinical findings and the Veteran's reports and testimony.  As noted previously, in September 2008 a VA clinician identified the Veteran as having right L-5 radiculopathy.  The reports of VA examinations dated in April 2008 and January 2011 support the September 2008 assessment.  With regard to the severity of the radiculopathy, of note, in the report of January 2011 VA examination, the examiner noted abnormal sensory findings for the right lower extremity and commented that the radicular symptoms, based on impairment of the L5-S1 nerves, was mild.  The examiner's diagnosis was L5-S1 radiculopathy and he identified the nerve impaired as the sciatic nerve.  

As previously identified, sciatic nerve impairment is rated under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, disability ratings of 20 percent and 40 percent are assignable for incomplete paralysis which is moderate or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In light of the January 2011 VA examiner's finding of mild sciatic nerve impairment and the lack of any other medical evidence demonstrating moderately severe or severe incomplete paralysis (or evidence of complete paralysis of the sciatic nerve), the Board does not find the evidence supports or more nearly approximates a disability rating to 40 percent or higher for radiculopathy of the right lower extremity.  As such, a rating greater than 20 percent for radiculopathy of the right lower extremity is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Extra-schedular Consideration

Consideration has also been given by the Board as to whether the schedular evaluations are inadequate; requiring that the RO refer the Veteran's claims for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the analysis must include a discussion of whether the rating criteria adequately address all of the claimant's symptomatology.  

The Veteran's primary symptoms associated with his disability of the thoracolumbar spine involve pain and limitation of motion.  Likewise, pain and sensory loss are symptoms associated with the Veteran's bilateral radiculopathy of the lower extremities.  The Board finds that such manifestations of musculoskeletal and of peripheral nerve disabilities are contemplated by the schedular criteria under 38 C.F.R. § 4.71a and under 38 C.F.R. § 4.124a, respectively.  

While the evidence of record reflects that the Veteran's noted disabilities on appeal do have limiting effects on his everyday activities and also restrict his employment options (as noted above, the Veteran is in receipt of a TDIU), the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  

Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture associated with his thoracolumbar spine disability and radiculopathy of the lower extremities requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

For all the foregoing reasons, the Board finds a rating greater than 40 percent for arthritis of the lumbar spine with L4-5 disc bulge or a rating greater than 20 percent for radiculopathy of the right lower extremity is not warranted; thus, the claims for higher ratings for these disabilities must be denied.  A separate 10 percent rating, however, for radiculopathy of the left lower extremity is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims for higher ratings for arthritis of the lumbar spine with L4-5 disc bulge or for radiculopathy of the right lower extremity, or for a rating greater than 10 percent for radiculopathy of the left lower extremity, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  



(CONTINUED ON NEXT PAGE)


ORDER

A rating of 10 percent for radiculopathy of the left lower extremity (also identified as left lower extremity radiculitis) is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating greater than 40 percent for arthritis of the lumbar spine with L4-5 disc bulge is denied.

A rating greater than 20 percent for radiculopathy of the right lower extremity is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


